Citation Nr: 1639311	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-27 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure and/or as secondary to the service-connected posttraumatic stress disorder. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to ischemic heart disease is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is not related to his military service or to any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 

38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic disorders, such as diabetes mellitus when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Here, the medical evidence indicates the Veteran was first diagnosed with diabetes decades after his military service.  As such, the Board finds this presumption inapplicable here.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to diabetes mellitus, type II.  The Veteran's VA treatment records and a September 2011 private medical record merely indicate ongoing treatment for diabetes.  The records do not contain any opinion with regard to etiology.  The Veteran has never indicated that any medical professional has ever medically linked his diabetes to his military service. 

Rather, the Veteran contends that his diabetes is presumptively attributable to his Agent Orange exposure during service in Korea.  He claims that while in Korea he worked in the motor pool and in that capacity he worked on tanks and jeeps that came from Camp Casey, which was in the demilitarized zone (DMZ), and were covered with herbicides that were sprayed around the fence of the camp.  He further indicated that he was stationed at Camp Market and while there he loaded trucks with barrels and drove them elsewhere in Korea.  He asserts the barrels had small leaks and the smell from the barrels burned his eyes.  He additionally asserts that he went to a "junk unit," at Camp Market where there were empty barrels with orange circles and skull and crossbones on them. 

Diabetes mellitus, type II, has been presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.307(a)(6), a veteran is presumed to have been exposed to certain herbicide agents, to include Agent Orange, if they served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Here, however, the Veteran's service personnel records clearly indicate he never served in Vietnam.  Rather, the Veteran served in Korea from December 1970 to December 1971 as a wheel vehicle repairman.  He served with the following units: 512th Maintenance Company from December 1970 to May 1971; 30th Ordnance Company from May 1971 to July 1971; and with the HHC 20th Signal Group from July 1971 to December 1971.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense provided a list of units that have been recognized as having served in areas along the Korean DMZ. 

Here, although the Veteran served in Korea and his service is within the relevant time period, his units of service do not coincide with any of the Department of Defense's listed units and time periods recognized as having been exposed to Agent Orange.  Moreover, further inquiry conducted by the RO resulted in a negative response from the Record Management Center, Defense Personnel Records Information Retrieval System, and the Joint Services Records Research Center.  

Notably, the Record Management Center indicated in December 2011 that there was no record of exposure of herbicides during the Veteran's service.  Defense Personnel Records Information Retrieval System indicated that the 512th Maintenance Company was stationed at Ascom City, west of Seoul, Korea, 

approximately 27 miles from the DMZ.  The unit history did not document the use, storage, spraying or transportation of herbicides or any specific duties performed by unit members along the DMZ.  Defense Personnel Records Information Retrieval System noted research from the US Army Center for Military History revealed the 30th Ordnance Company was located at Camp Carroll, South Korea, approximately 13 miles from the DMZ.  Again, there was no documented use, storage, spraying or transportation of herbicides or any specific duties performed by unit members along the DMZ.  The Center further noted that there was no unit designated as the 20th Signal Group serving in Korea during 1971.  The Joint Services Records Research Center confirmed in June 2012 that none of the Veteran's units were exposed to Agent Orange in Korea. For these reasons, the Board finds the Veteran cannot be presumed to have been exposed to Agent Orange herbicide. 

When a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  In this case, the evidence of record does not contain any objective evidence of actual Agent Orange herbicide exposure.  Record Management Center, Defense Personnel Records Information Retrieval System, and Joint Services Records Research Center could not confirm exposure to Agent Orange herbicides and, as noted above, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to diabetes. 

Diabetes mellitus was not diagnosed with diabetes until decades after service and no medical professional has ever associated the Veteran's diabetes with any incident of his military service, to include any exposure to Agent Orange.

The Veteran's lay statements were considered.  Lay statements are competent evidence relating to symptoms or facts of events that the witness observed and is within the realm of his or her personal knowledge, but such statements are not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence 

but may give it whatever weight it concludes the evidence is entitled to" and holding that mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination). 

While the Board considered the Veteran's statements that he worked on vehicles sprayed with Agent Orange, transported leaking barrels, and saw empty barrels marked with orange circles and skull and crossbones at his base, there was no documented use, storage, spraying or transportation of herbicides at his units of assignments.  For these reasons, the Board finds the objective evidence ruling out his Agent Orange exposure more probative than the Veteran's statements. 

In short, the Veteran did not have diabetes or diabetic related symptoms in service or for decades later; diabetes mellitus was first diagnosed nearly four decades after service; no medical professional has ever linked his diagnosis to service; and despite his belief of being exposed to Agent Orange herbicides, the objective evidence rules out herbicide exposure for his time period and location of service.  His service in Korea in and of itself is insufficient to presume exposure to herbicide agents during his military service.  See 38 C.F.R. § 3.307(a)(6)(iv). 

Accordingly, the Board concludes service connection for diabetes mellitus, type II, is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, is denied.



REMAND

In the September 2015 Appellant's Brief, the Veteran raised an additional theory of entitlement for his ischemic heart disease.  Specifically, he asserted the cardiovascular condition was caused and/or aggravated by his service-connected posttraumatic stress disorder (PTSD). 

The Veteran's claim for ischemic heart disease has yet to be developed and/or adjudicated on a secondary causation basis.  Thus, the Veteran must first be notified of any evidence that is necessary to substantiate the claim for VA benefits on secondary basis, as well as the evidence VA would attempt to obtain and which evidence he was responsible for providing.  38 C.F.R. § 3.159(b) (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also has a duty to assist veterans to obtain evidence needed to substantiate a claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  38 C.F.R. § 3.159.  This duty to assist also includes providing a medical examination if necessary to determine the nature and etiology of the claimed disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An opinion is needed to address secondary causation.  Id.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran proper statutory and regulatory notice as to what is needed to substantiate the claim for service connection for ischemic heart disease on a secondary causation basis.  38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  Once the development above has been completed, the Veteran must be afforded a VA examination.  The electronic file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed ischemic heart disease is proximately due to, the result of, or aggravated by the Veteran's service-connected PTSD. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 
5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for ischemic heart disease must be readjudicated, to include as secondary to the service-connected PTSD.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


